Citation Nr: 0916840	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-27 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for thrombophlebitis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  However, the RO in New York, New York, 
currently has jurisdiction over the Veteran's VA claims 
folder.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
this hearing has been associated with the claims folder.

In July 2007, the Board remanded this case for additional 
development.  As a preliminary matter, the Board finds that 
the remand directives have been completed, and, thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical and other evidence of record tends 
to show that the Veteran's thrombophlebitis is causally 
related to his period of active service.




CONCLUSION OF LAW

The Veteran's thrombophlebitis was incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In this case, the Board observes that, in accord with 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
Veteran was sent pre-adjudication notice regarding his claim 
via a June 2004 letter.  He was also sent additional 
notification via a September 2007 letter.  Taken together, 
these letters informed the Veteran of what was necessary to 
substantiate this claim, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the Veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Further, the September 2007 letter included 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

In addition, the duty to assist has been satisfied in this 
case.  The Veteran has had the opportunity to present 
evidence and argument in support of his claim, to include at 
the July 2006 Board hearing.  Nothing reflects the Veteran 
has indicated the existence of any relevant evidence that has 
not been obtained or requested.  Moreover, he was accorded a 
VA examination regarding this case in February 2009.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board further observes that, for the reasons stated 
below, the Veteran is entitled to the benefit sought on 
appeal.  Accordingly, any deficiency under the VCAA in this 
case has been rendered moot.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Initially, the Board notes that the Veteran's service 
treatment records reflect he was treated in June 1952 for 
pain behind the left knee, with some swelling in the 
popliteal space.  The diagnosis appears to have been 
observation, surgical (suspected abscess in the left 
popliteal space) Class XXII.  Nevertheless, his lower 
extremities, heart, and vascular system were all evaluated as 
normal on his February 1954 separation examination.  
Thereafter, records indicate he sought outpatient treatment 
through VA in December 1954 for a right leg condition which 
was diagnosed as chronic thrombophlebitis.  In addition, it 
was indicated that the Veteran reported he first noted this 
condition in 1952.  Subsequent medical records continue to 
indicate findings of thrombophlebitis/deep vein thrombosis 
(DVT) of the right lower extremity.

In the July 2007 remand, the Board observed that, despite the 
foregoing, no medical examination had been accorded to the 
Veteran to address the etiology of his thrombophlebitis, to 
include whether it was related to the in-service findings.  
Although the service treatment records detail treatment for 
problems associated with the left leg, and the Veteran's 
current thrombophlebitis is associated with the right lower 
extremity, the Board concluded that only competent medical 
evidence could clarify whether this was the type of condition 
whose development was limited to one particular part of the 
body.  The Board was also of the opinion that medical 
evidence was required in this case due to the fact the 
Veteran was diagnosed with right thrombophlebitis less than 1 
year after his separation from active duty, even though 
thrombophlebitis is not one of the conditions specifically 
identified under 38 C.F.R. § 3.309(a) as a chronic disease 
subject to presumptive service connection when present to a 
compensable degree within the first post-service year.  
Therefore, the Board remanded this case for additional 
development, to include a VA examination that addressed the 
etiology of the Veteran's thrombophlebitis.

While this case was in remand status, the Veteran submitted 
medical statements dated in August 2006 from two (2) VA 
clinicians.  Although these clinicians submitted separate 
statements, both are almost identical in wording, and it was 
stated that they both collaborated on the overall content of 
these statements.  The only essential difference is that one 
clinician noted treating the Veteran since 2002, while the 
other noted treating him since 2006.  Both stated that they 
had observed the Veteran's June 1952 service treatment 
records for the treatment he received for the left leg, and 
accurately summarized the findings and treatment received at 
that time.  Moreover, it was stated that the Veteran may have 
also had a superficial thrombophlebitis with pain and 
swelling in the left popliteal fossa which might have also 
responded to the IV antibiotic therapy.  It was stated that 
an occult DVT might also be associated with superficial 
thrombophlebitis or can develop at a later date.  However, 
the Veteran did not have a duplex study at that time to 
evaluate for underlying DVT.  In view of the foregoing, these 
VA clinicians opined that the suspected abscess in the left 
popliteal fossa was more likely than not superficial 
thrombophlebitis.

The February 2009 VA examiner, conversely, opined based on 
examination of the Veteran and review of his VA claims folder 
that the Veteran's DVT was not caused by or result of his 
suspected abscess of left popliteal space which the Veteran 
had while in 1952.  In making this opinion, the examiner 
noted that the medical condition at issue was a different leg 
(right not left).  Part of the examiner's rationale was also 
that the Veteran was diagnosed and treated for left arm DVT 
in 1994 and recurrent right leg DVT in 1996, 1997; i.e., that 
it was more than 40 years from the time of the in-service 
findings and the diagnosis of the disability at issue in this 
case.  However, as noted above, the record on file reflects 
the Veteran was first treated for thrombophlebitis in 
December 1954, less than a year after his separation from 
active service.

In view of the foregoing, the Board must find that the 
opinion of the February 2009 VA examiner is not in accord 
with the Veteran's actual medical history as documented by 
the VA claims folder.  Moreover, nothing in the examination 
report indicates the examiner addressed the contrary medical 
opinions contained in the August 2006 statements from other 
VA clinicians.  Granted, these clinicians did not explicitly 
address the issue of whether thrombophlebitis was limited to 
one part of the body, particularly as the in-service 
treatment was for the left leg and the current disability is 
associated with the right.  However, both clinicians have 
indicated that they are familiar with the Veteran's current 
overall medical condition and, thus, would be aware of the 
current nature of the thrombophlebitis.  As such, it would 
appear that such a finding is implicit in their opinions 
relating the current disability to service, especially as 
they indicated familiarity with the June 1952 in-service 
treatment.

The Board further observes that, in Alemany v. Brown, 9 Vet. 
App. 518 (1996), the Court noted that in light of the benefit 
of the doubt provisions, an accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is "definite etiology" or "obvious etiology."  
Moreover, in Gilbert, supra, the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  In 
Gilbert the Court specifically stated that entitlement need 
not be established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.

Resolving the benefit of the doubt in favor of the Veteran, 
the Board concludes that he is entitled to a grant of service 
connection for his thrombophlebitis.


ORDER

Entitlement to service connection for thrombophlebitis is 
granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


